1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    CORY BRANNON, individually,              Case No.: 3:18-cv-01619-BTM-
      and on behalf of others similarly        MDD
12
      situated,
13                                Plaintiff,   ORDER DENYING
                                               DEFENDANT’S MOTION FOR
14    v.                                       SUMMARY JUDGMENT
15
      BARLEAN’S ORGANIC OILS,
                                               [ECF NO. 4]
16    LLC,
17                             Defendant.
18
19         Pending before the Court is Defendant’s Motion for Summary Judgment
20   (ECF No. 4 (“Def.’s Mot. for Summ. J.”)), which Plaintiff opposes. For the
21   reasons discussed below, the Court DENIES the motion.
22                                   I. BACKGROUND
23         Plaintiff filed suit against Defendant Barlean’s Organic Oils, LLC
24   (“Barlean’s”) for violations of California business practices law and common law
25   causes of action. Plaintiff, a consumer, purchased dietary supplements
26   (“products”) manufactured by Barlean’s. (ECF No. 1 (“Pl.’s Compl.”), ¶ 1.)
27   Barlean’s labeled and advertised its products with the following statements:
28   “Nature’s Perfect Superfood,” “Pathway to a better life,” “Vegan Superfood,” and

                                               1
                                                                      3:18-cv-01619-BTM-MDD
1    stated the products contain “Antioxidant Power” and are “designed to invigorate
2    and nourish both your mind and body. Masterfully formulated with Nature’s most
3    vitalizing plant-based ingredients.” (Id.) The labels also claim that the products
4    are a “premium superfood created to”: “Support cleansing of organs and tissues,”
5    “Super-Boost your health and energy,” “Help improve digestion,” “Aid the body’s
6    natural detoxification,” and “Promote a healthy immune system.” (Id.) These
7    statements are structure/function claims under the Dietary Supplement Health
8    and Education Act (“DSHEA”), because they “describe[] the role of a nutrient or
9    dietary ingredient intended to affect the structure or function in humans.” 21
10   U.S.C. § 343(r)(6)(A).
11         The thrust of Plaintiff’s argument is that Barlean’s advertising and labeling
12   (the “representations”) are false and misleading on two grounds. First, he claims
13   the representations violate the DSHEA because they are not substantiated.
14   (Pl.’s Compl., ¶ 2.) Second, he argues the products contain lead beyond the
15   limits set by California’s Proposition 65 (“Prop. 65”) and that Barlean’s failed to
16   affix the necessary warning label for products that exceed this maximum. (Id.)
17   Plaintiff’s causes of action follow from the alleged violations of the DSHEA and
18   Prop. 65.
19         Barlean’s moved for summary judgment. (ECF No. 4 (“Def.’s Mot. for
20   Summ. J.”).) It submitted factual information in support of what would otherwise
21   be a Rule 12(b)(6) motion to dismiss, thus rendering it a Rule 56 motion for
22   summary judgment. (Id. at 2:4-7.) The motion is supported by the declaration of
23   John Puckett, Barlean’s CEO, who affirms that all products include the necessary
24   Prop. 65 warning label and that the lead in the products is naturally occurring.
25   (ECF No. 4 (“Puckett Decl.”), ¶¶ 1, 4-5.) Plaintiff’s opposition includes
26   information about the harmfulness of ingesting lead. (ECF No. 6 (“Spector
27   Decl.”).)
28   //

                                               2
                                                                       3:18-cv-01619-BTM-MDD
1                        II. SUMMARY JUDGMENT STANDARD
2          Summary judgment is appropriate under Rule 56 of the Federal Rules of
3    Civil Procedure if the moving party demonstrates the absence of a genuine issue
4    of material fact and entitlement to judgment as a matter of law. Fed. R. Civ. P.
5    56; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A fact is material when,
6    under the governing substantive law, it could affect the outcome of the case.
7    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Eat Right Foods Ltd.
8    V. Whole Foods Mkt., Inc., 880 F.3d 1109, 1118 (9th Cir. 2018). A dispute is
9    genuine if a reasonable jury could return a verdict for the nonmoving party.
10   Anderson, 477 U.S. at 248.
11        A party seeking summary judgment always bears the initial burden of
12   establishing the absence of a genuine issue of material fact. Celotex, 477 U.S.
13   at 323. The moving party can satisfy this burden in two ways: (1) by presenting
14   evidence that negates an essential element of the nonmoving party’s case; or (2)
15   by demonstrating that the nonmoving party failed to establish an essential
16   element of the nonmoving party’s case on which the nonmoving party bears the
17   burden of proving at trial. Id. at 331. "Disputes over irrelevant or unnecessary
18   facts will not preclude a grant of summary judgment." T.W. Elec. Serv., Inc. v.
19   Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
20        Once the moving party establishes the absence of genuine issues of
21   material fact, the burden shifts to the nonmoving party to set forth facts showing
22   that a genuine issue of disputed fact remains. Celotex, 477 U.S. at 314. The
23   nonmoving party cannot oppose a properly supported summary judgment motion
24   by “rest[ing] on mere allegations or denials of his pleadings.” Anderson, 477 U.S.
25   at 256. When ruling on a summary judgment motion, the court must view all
26   inferences drawn from the underlying facts in the light most favorable to the
27   nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
28   574, 587 (1986).

                                              3
                                                                     3:18-cv-01619-BTM-MDD
1                                       III. DISCUSSION
2          Plaintiff has sued under five causes of action. Barlean’s moves for
3    summary judgment on each of them.
4    A. Unfair and Unlawful Business Acts and Practices
5          Plaintiff’s first cause of action is for violation of California’s Unfair
6    Competition Law (“UCL”), which prohibits unlawful and unfair business practices.
7    Cal. Bus. & Profs. Code §§ 17200, et seq. “An unfair business practice is one
8    that either ‘offends an established public policy’ or is ‘immoral, unethical,
9    oppressive, unscrupulous or substantially injurious to consumers.” McDonald v.
10   Coldwell Banker, 543 F.3d 498, 506 (9th Cir. 2008) (quoting People v. Casa
11   Blanca Convalescent Homes, Inc., 159 Cal.App.3d 509, 530 (1984)). “[V]irtually
12   any state, federal, or local law can serve as the predicate” for a UCL claim.
13   Friedman v. AARP, Inc., 855 F.3d 1047, 1052 (9th Cir. 2017) (quoting People ex
14   rel. Lockyer v. Fremont Life Ins. Co., 104 Cal.App.4th 508 (2002)). The predicate
15   law need not provide a private cause of action because UCL “‘borrows’ violations
16   of other laws and treats them as unlawful practices,” which become
17   “independently actionable.” Rose v. Bank of America, N.A., 57 Cal.4th 390, 396
18   (2013) (quoting Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal.4th
19   163, 180 (1999)). Plaintiff argues Barlean’s violated the DSHEA and Prop. 65,
20   which are the predicates of his UCL claim.
21         1. DSHEA
22         Plaintiff claims that Barlean’s representations do not comply with the
23   DSHEA and are thus false and misleading. (Pl.’s Compl., ¶ 58.) Under the
24   DSHEA, a supplement manufacturer may only make a structure/function
25   representation if certain requirements are met. 21 U.S.C. § 343(r)(6). The
26   requirement at issue is whether Barlean’s “has substantiation” that its
27   representations are “truthful and not misleading.” Id. § 343(r)(6)(B); Pl.’s Compl.,
28   ¶ 24. Plaintiff argues that Barlean’s has not substantiated its representations.

                                                 4
                                                                           3:18-cv-01619-BTM-MDD
1    (Pl.’s Compl., ¶ 28.) Plaintiff asserts, contrary to the representations, that the
2    products are harmful. (Id. at ¶ 31.)
3          Barlean’s contends that Plaintiff fails to state a UCL claim because there is
4    no private cause of action for a substantiation violation of the DSHEA. (Def.’s
5    Mot. for Summ. J., at 4:21-23.) While California law does not permit a private
6    plaintiff to demand substantiation for advertising claims, he may instead bring a
7    UCL action and prove that the claims are false or misleading. Dachauer v.
8    NVTY, Inc., 913 F.3d 844, 547 (9th Cir. 2019). A private cause of action does
9    exist. See id. at 849 (discussing viability of Plaintiff’s UCL claim under DSHEA
10   where he presented evidence that could show the challenged statement was
11   misleading).
12         To the extent that Plaintiff is demanding substantiation, his claims are
13   barred. But Plaintiff presents evidence to show Barlean’s claims are false or
14   misleading. In his brief, Plaintiff details the purported health risks associated with
15   lead, which is present in Barlean’s products. (ECF No. 6 (“Pl.’s Opp.”), 4:1-26;
16   Spector Decl.) In the light most favorable to Plaintiff, the evidence could show
17   that the products are harmful to human health and that the representations are
18   false or misleading. Plaintiff thus states a claim under the UCL. Accordingly, the
19   Court DENIES Barlean’s motion insofar as it argues that Plaintiff has no private
20   cause of action and cannot state a UCL-DSHEA claim.
21         2. Prop. 65
22         Plaintiff claims that Barlean’s violated the UCL by selling products with lead
23   levels above the proscribed limits of Prop. 65 and failing to include the required
24   warning label conveying this to consumers. (Pl.’s Compl., ¶ 59.) See Cal. Health
25   & Safety Code § 25249.6. He submits photographs allegedly showing the
26   product he purchased and online listings of the products, all without the Prop. 65
27   “safe harbor” warning. (Spector Decl., ¶¶ 11-13, Exhibit A.) Barlean’s argues it
28   is in compliance with Prop. 65. (Def.’s Mot. for Summ. J., 6:9-18). It presents a

                                               5
                                                                       3:18-cv-01619-BTM-MDD
1    photograph of its products, purportedly with the warning sticker, though the
2    picture quality is too low for the Court to review. (Puckett Decl., Exhibit A.)
3    Puckett also affirms that all products knowingly sold to California consumers
4    meet the Prop. 65 labeling requirements. (Id. at ¶ 4.) There thus exists a dispute
5    as to whether the products contain the Prop. 65 sticker. Whether the products
6    include these stickers is a material fact. Viewing the facts in the light most
7    favorable to Plaintiff, the Court finds that Plaintiff has stated a UCL claim with
8    Prop. 65 as the predicate violation. The Court DENIES Barlean’s motion in so far
9    as it argues that Plaintiff cannot state a claim under UCL because Barlean’s is in
10   compliance with Prop. 65.
11         3. Standing
12         Barlean’s argues that the relief Plaintiff seeks is unavailable and
13   unnecessary. First, it proposes that injunctive relief is unnecessary because
14   Barlean’s is in compliance with Prop. 65. (Id. at 6:22.) The Court determined
15   above that a dispute of material fact exists as to Barlean’s compliance, so the
16   Court will not address this argument.
17         Second, Barlean’s claims that Plaintiff lacks standing to seek injunctive
18   relief. (Id. at 7:4-18.) For a plaintiff to have Article III standing under the U.S.
19   Constitution, he “must have (1) suffered an injury in fact, (2) that is fairly
20   traceable to the challenged conduct of the defendant, and (3) that is likely to be
21   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S.Ct.
22   1540, 1547 (2016). The injury must be “(a) concrete and particularized and (b)
23   actual or imminent, not conjectural or hypothetical.” Lujan v. Defs. of Wildlife,
24   504 U.S. 555, 560 (1992).
25         Barlean’s claims Plaintiff “says that he would not have purchased the
26   Product if he knew that it contained naturally occurring lead, but now that he
27   knows that, he would purchase the Product in the future.” (Def. Mot. for Summ.
28   J., 7:10-13). Barlean’s misrepresents the pleadings. Plaintiff states in his

                                                6
                                                                         3:18-cv-01619-BTM-MDD
1    complaint: “Plaintiff would not have purchased the Products, or would have
2    purchased them on different terms, if he had known the truth” and “It is possible,
3    however, that Plaintiff would purchase the Products in the future if the
4    Representations were truthful, and/or if the Products complied with the required
5    California disclosure standards.” (Pl.’s Compl., 9:12-17.)
6          Barlean’s standing argument appears to be that Plaintiff is unlikely to suffer
7    future harm. (See Def.’s Mot. for Summ. J., 7:14-18.) Under the summary
8    judgment standard, the Court must view the facts presented in the light most
9    favorable to Plaintiff. Thus, the Court must accept Plaintiff’s assertions that he
10   would purchase from Barlean’s in the future. This is sufficient at the prediscovery
11   stage to confer standing for injunctive relief in the Ninth Circuit. See Davidson v.
12   Kimberly-Clark Corp., 889 F.3d 956, 970-72 (9th Cir. 2018). Accordingly, the
13   Court DENIES without prejudice Defendant’s motion insofar as it argues Plaintiff
14   seeks unavailable and unnecessary remedies.
15   B. Deceptive Advertising Practices
16         Plaintiff’s second cause of action is for deceptive advertising under
17   California’s False Advertising Law (“FAL”). Cal. Bus. & Profs. Code §§ 17500, et
18   seq. Plaintiff asserts that Barlean’s made representations that were deceptive
19   and that did not comply with DSHEA and Prop. 65. (Pl.’s Compl., ¶ 72, 75.)
20   Barlean’s moves for summary judgment on the grounds that the representations
21   constitute mere puffery that could not deceive a reasonable consumer. (Def.’s
22   Mot. for Summ. J., 8:13-15, 10:4-7.) It further alleges that the Prop. 65 labels
23   were on the products and that no reasonable consumer could be misled as a
24   result. (Id. at 11:10-17.) Given the Court’s above determination that a dispute of
25   material fact exists as to the presence of Prop. 65 warning labels, the Court will
26   not address this latter argument.
27         Whether an advertising misrepresentation is an actionable “statement of
28   fact” or nonactionable puffery is a question of law that may be resolved in a Rule

                                               7
                                                                      3:18-cv-01619-BTM-MDD
1    12(b)(6) order. Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1053
2    (9th Cir. 2008). Puffery consists of “generalized, vague, and unspecific
3    assertions . . . upon which a reasonable consumer could not rely.” Glen Holly
4    Entm’t, Inc. v. Tektronix Inc., 343 F.3d 1000, 1015 (9th Cir. 2003). Such
5    statements make no specific claims and “are so exaggerated as to preclude
6    reliance by consumers.” Cook, Perkiss & Liehe, Inc. v. N. Cal. Collection Serv.,
7    911 F.2d 242, 246 (9th Cir. 1990). This inquiry “rests in the specificity or
8    generality of the claim,” since “consumer reliance will be induced by specific
9    rather than general assertions.” Newcal Indus., 513 F.3d at 1053.
10   “[M]isdescriptions of specific or absolute characteristics of a product” — those
11   that are measurable and imply underlying product testing — are actionable.
12   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1145 (9th Cir. 1997)
13   (quoting Cook, Perkiss & Liehe, 911 F.2d at 246).
14         The Court finds that some of the representations, standing alone, constitute
15   mere puffery. Nevertheless, advertising claims must be viewed in context with
16   one another. See Williams v. Gerber Prods. Co., 552 F.3d 934, 939 & n.3 (9th
17   Cir. 2008). Viewing the products’ packaging as a whole and in the light most
18   favorable to Plaintiff, the Court finds that the representations are not mere puffery
19   and that Plaintiff could plausibly prove that a reasonable consumer would be
20   deceived by the representations. Accordingly, the Court DENIES Barlean’s
21   motion as to this cause of action.
22   C. Consumer Legal Remedies Act
23         Plaintiff’s third cause of action is for violation of the Consumer Legal
24   Remedies Act (“CLRA”), which prohibits unfair and deceptive acts in the sale of
25   goods. Cal. Civ. Code §§ 1750, et seq. Plaintiff asserts that Barlean’s “falsely
26   and misleadingly labeled and represented” its products through “material
27   misrepresentations and omissions” via the representations and the alleged lack
28   of the Prop. 65 warning label. (Pl.’s Compl., ¶¶ 87-90.) Barlean’s moves to

                                               8
                                                                       3:18-cv-01619-BTM-MDD
1    dismiss the CLRA claims using the same arguments made for the UCL and FAL
2    causes of action. (Def.’s Mot. for Summ. J., 11:25-12:12.) The Court rejected
3    those arguments above and does so again here. The Court DENIES Barlean’s
4    motion as to this cause of action.
5    D. Breach of Express Warranty
6          Plaintiff’s fourth cause of action is for breach of express warranty. He
7    argues that Barlean’s labels and advertising constituted express warranties that
8    formed the basis of the bargain that Barlean’s breached. (Pl.’s Compl., ¶ 98,
9    100-01.) To state a claim for breach of express warranty, a plaintiff must allege
10   (1) “the exact terms of the warranty,” (2) “plaintiff’s reasonable reliance thereon,”
11   and (3) “a breach of that warranty which causes plaintiff injury.” Williams v.
12   Beechnut Nutrition Corp., 185 Cal.App.3d 135, 142 (1986).
13         Barlean’s contends that product descriptions do not create an express
14   warranty. (Def.’s Mot. for Summ. J., 14:6-9.) This is not so. Under California
15   law, “[a]ny description of the goods which is made part of the basis of the bargain
16   creates an express warranty that the goods shall conform to the description.”
17   Cal. Comm. Code § 2313(1)(b); see also Weinstat v. Dentsply Internat., Inc., 180
18   Cal.App.4th 1213, 1228 (2010) (explaining that the seller’s “affirmations,
19   promises, and descriptions of the goods” determine what the seller has agreed to
20   sell and thus the basis of the bargain). Plaintiff says that Barlean’s labeling
21   constituted the basis of their bargain. (Pl.’s Compl., ¶ 98.) The Court must view
22   such factual assertions in Plaintiff’s favor. Plaintiff has thus stated a claim for
23   breach of warranty with respect to the product descriptions on the label.
24         Barlean’s also argues that puffery does not create an express warranty.
25   (Def.’s Mot. for Summ. J., 13:1-2.) The Court decided above that Barlean’s
26   representations, taken as a whole, were not mere puffery and could deceive
27   reasonable consumers. A puffery argument will thus not dispose of this cause of
28   //

                                                9
                                                                        3:18-cv-01619-BTM-MDD
1    action at this stage. Accordingly, the Court DENIES Barlean’s motion as to
2    breach of express warranty.
3    E. Quasi-Contract
4          Plaintiff’s final cause of action is for quasi-contract. Barlean’s argues that
5    unjust enrichment is not an independent theory of recovery but rather a form of
6    restitution. (Def.’s Mot. for Summ. J., 14:13-15:1.) Some California courts agree
7    with this proposition. See, e.g., Levine v. Blue Shield of Cal., 189 Cal.App.4th
8    1117, 1138 (2010) (stating “[t]here is no cause of action in California for unjust
9    enrichment” and determining that Plaintiff’s unjust enrichment claim “does not
10   properly state a cause of action”); Williamson v. Reinalt-Thomas Corp., 2012 WL
11   1438812, at *5 (N.D. Cal. 2012) (collecting cases stating the same). In Astiana v.
12   Hain Celestial Group, Inc., the Ninth Circuit stated: “When a plaintiff alleges
13   unjust enrichment, a court may ‘construe the cause of action as a quasi-contract
14   claim seeking restitution.’” 783 F.3d 753, 762 (9th Cir. 2015) (quoting Rutherford
15   Holdings, LLC v. Plaza Del Rey, 223 Cal.App.4th 221, 231 (2014)). Astiana is
16   indistinguishable from the case at hand. The Court must rely on the Ninth
17   Circuit’s ruling. Plaintiff states a claim for quasi-contract. See Sebastian v.
18   Kimberly-Clark Corp., 2017 WL 6497675, at *10 (S.D. Cal. 2017). Accordingly,
19   the Court DENIES the motion with respect to this cause of action.
20                                    IV. CONCLUSION
21         For the foregoing reasons, Defendant’s Motion for Summary Judgment
22   (ECF No. 4) is DENIED.
23
24   IT IS SO ORDERED.
25   Dated: September 12, 2019
26
27
28

                                               10
                                                                       3:18-cv-01619-BTM-MDD
